UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8269


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CARLOS DEMETRICE HORNE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:06-cr-00108-RLW-1; 3:07-cv-00579-RLW)


Submitted:    February 19, 2009            Decided:   February 26, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlos Demetrice Horne, Appellant Pro Se. Olivia N. Hawkins,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carlos Demetrice Horne seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2255 (2006)

motion and subsequent motion to reconsider pursuant to Fed. R.

Civ. P. 59.            The orders are not appealable unless a circuit

justice    or    judge    issues       a    certificate      of    appealability.                28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent    “a    substantial          showing      of    the    denial       of    a

constitutional         right.”         28    U.S.C.    §    2253(c)(2)         (2006).           A

prisoner        satisfies       this        standard        by    demonstrating             that

reasonable       jurists       would       find    that     any    assessment          of     the

constitutional         claims    by    the    district       court      is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Horne has

not   made      the     requisite          showing.       Accordingly,         we    deny         a

certificate       of    appealability          and     dismiss         the    appeal.            We

dispense      with      oral    argument          because    the       facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                                    DISMISSED


                                              2